Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 13, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  131663 & (46)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  RITA L. ALTON,                                                                                       Robert P. Young, Jr.
             Plaintiff-Appellant,                                                                      Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 131663
                                                                    COA: 263743
                                                                    Genesee CC: 04-079690-NZ
  LARRY G. ALTON,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 15, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  strike is DENIED as moot.

        WEAVER, J., dissents and states as follows:

         I dissent from the order denying the application for leave to appeal. I would
  reverse that part of the judgment of the Court of Appeals that affirmed the circuit court’s
  grant of summary disposition on the basis of res judicata, for the reasons stated in the
  Court of Appeals dissenting opinion, and I would remand for the circuit court to consider
  what determinations of the circuit court in the parties’ divorce proceeding are to be
  accorded collateral estoppel effect.

        CAVANAGH and KELLY, JJ., join the statement of WEAVER, J.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 13, 2006                   _________________________________________
         s1107                                                                 Clerk